 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   TYNEISHA K.,                  )   NO. ED CV 20-1961-JGB(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )   ORDER ADOPTING FINDINGS,
                                   )
14   COMMISSIONER OF SOCIAL        )   CONCLUSIONS AND RECOMMENDATIONS
     SECURITY,                     )
15                                 )   OF UNITED STATES MAGISTRATE JUDGE
               Defendant.          )
16                                 )
     ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Complaint, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.    The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that Judgment be entered dismissing the action

26   without prejudice.

27   ///

28   ///
